Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 3, 2022

                                      No. 04-22-00410-CV

                                     ALL OCCUPANTS,
                                         Appellant

                                                v.

                                 V&S TOTAL TRADE, LLC,
                                        Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2022CV01033
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER

       On October 13, 2022, this court ordered Appellant to show cause in writing why this
appeal should not be dismissed for lack of jurisdiction. All other appellate deadlines were
suspended.
        On October 26, 2022, Appellant filed a response. Appellant’s response is sufficient to
reinstate this appeal on the court’s docket, without prejudice to the parties raising the issue of
mootness in their briefs if they so desire.
       We reinstate the appellate timetable. Appellant’s brief is due thirty days from the
date of this order.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court